                  Case
                Case    20-2327, Document
                     1:20-cv-00834-LAK    77, 08/02/2021,
                                       Document   23 Filed3148627,
                                                            08/02/21Page1
                                                                      Pageof11of 1




MANDATE                                                                                S.D.N.Y. – N.Y.C.
                                                                                              20-cv-834
                                                                                              Kaplan, J.

                             United States Court of Appeals
                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 27th day of May, two thousand twenty-one.

     Present:
                    Amalya L. Kearse,                                      USDC SDNY
                    Gerard E. Lynch,                                       DOCUMENT
                                                                           ELECTRONICALLY FILED
                    Richard J. Sullivan,                                   DOC #:   _________________
                          Circuit Judges.                                  DATE FILED: August 2, 2021
     _________________________________________________

     Mahmud Abouhalima,

                                   Petitioner-Appellant,

                    v.                                                  20-2327

     United States of America,
                             Respondent-Appellee.
     _________________________________________________

     Appellant, pro se, moves for a certificate of appealability, in forma pauperis status, and
     appointment of counsel. Upon due consideration, it is hereby ORDERED that the motions are
     DENIED and the appeal is DISMISSED because Appellant has not “made a substantial showing
     of the denial of a constitutional right.” 28 U.S.C. § 2253(c); see also Miller-El v. Cockrell, 537
     U.S. 322, 327 (2003).

                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 08/02/2021
